In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00208-CR



       DEVANTE DAMON DARDEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 45315-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                    ORDER

            Appellant Devante Damon Darden was convicted of murder and was sentenced to fifty

years’ imprisonment. Darden appealed from that conviction and the resulting sentence. On

May 14, 2018, Darden’s court-appointed appellate counsel, Jason D. Cassel, filed an Anders1 brief,

and on July 24, 2018, Darden filed a pro se motion for access to the appellate record for purposes

of preparing a response to his counsel’s Anders brief. Under Kelly v. State,2 we are now required

to enter an order specifying the procedure to be followed to ensure Darden’s access to the record.

            To ensure that Darden receives a complete copy of the appellate record in a timely manner,

we hereby order our clerk’s office to provide a complete paper copy of the appellate record to

Darden. Allowing ten days for that record to be delivered to Darden and giving Darden thirty days

to prepare his pro se response, we hereby set September 17, 2018, as the deadline for Darden to

file his pro se response to counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT


Date: August 6, 2018




1
    See Anders v. California, 38 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2